DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on April 15, 2021 is acknowledged. Claims 1-5, 7, 8, 10-12 and 14-23 are pending. Applicant amended claims 1, 2, 7, 8 and 12, and added new claim 23. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2021 is being considered by the examiner.
Response to Arguments
The amendment necessitated the new grounds of rejection below to address the amended language. Nevertheless, Applicant’s arguments directed to the patentability of the claims remain pertinent because the new grounds of rejection remain based on the disclosure of Terbrueggen et al. That said, the arguments have been fully considered but they are not persuasive. 
A) Applicant argues that the claims are patentable over the disclosure of Terbrueggen et al. because Terbrueggen et al. do not disclose or suggest:
1) control of reagent position;
2) a second reaction site disposed farther from a sample unit than a first reaction site;  
3) the second reaction site including a second reagent different from a first reagent of the first reaction site; or
4) the second reagent in the form of a control reagent.
The basis of Applicant’s argument is that the citations of Terbrueggen et al. that purportedly teach the claimed subject matter are untethered to the embodiment illustrated in Figure 1A of Terbrueggen et al. Consequently, Applicant argues that the cited disclosure cannot be combined with Figure 1 to reject the claims. 
The argument is not persuasive. Contrary to Applicant’s assertion, the examiner maintains that the citations are directed to the invention of Terbrueggen et al. as a whole, and thus applicable to the 
Regarding 1) and 2), the first reagent corresponds to the bottom right dot of array 103 illustrated in Figure 1A of Terbrueggen et al., which, among all the reagents of the array, is the closest to the sample unit 100. Naturally, all other reagents of the array 103, including the second reagent, must be situated farther away from the sample unit 100 than the first reagent. 
Regarding 3) and 4), contrary to Applicant’s assertion, Terbrueggen et al. disclose that array 103 (see [0011] and [0156] disclosing that array 103 is an array of functionalized electrodes, or ETM) can comprise different reagents for different purposes, for example an internal standard reagent (i.e. a control reagent) (see [0376]).    
B) Applicant argues that the rejection of claim 12 should be withdrawn because the method disclosed by Davis et al. does not generate an alert “in response to receiving a cartridge identifier that indicates that a cartridge has already been used” as required by claim 12. The basis of the argument is that the rejection misconstrues the disclosure of Davis et al. In fact, Applicant argues that a distinction exists between the purpose of the claimed error generation (detecting used cartridges) and the purpose of the error generation (avoiding use of redundant tags) disclosed by Davis et al. The argument is not persuasive because such a distinction fails to patentably distinguish the claimed invention from the disclosure of Davis et al. Whether a Davis et al. sample container (e.g. test tube) associated with an error message is in fact new or used, or regardless whether the purpose of the error generation is to identify used sample containers, the Davis et al. system generates an error “indicating” that the tag (and thus the accompanying sample container) is “used” if the system detects a redundant tag. In other words, the patentability of claim 12 is not based on the accuracy or the purpose of the claimed error indication. Because the Davis et al. method generates an error in the event that it detects a tag (and thus the accompanying sample container) has been previously used, the disclosure of Davis et al. is sufficient to anticipate the limitation “in response to receiving a cartridge identifier that indicates that a cartridge has already been used, an alert is transmitted to a display”. Consequently, the examiner maintains that the combination of Terbrueggen et al. and Davis et al. teaches all of the limitations of claim 12. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
The limitation “are luminescent signals” at the end of claim 8 should be changed to “is a luminescent signal”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terbrueggen et al. (US 2004/0053290 A1).
With respect to claim 1, Terbrueggen et al. disclose a method for analyzing a biological fluid sample, the method comprising: 
receiving a cartridge pre-loaded with a first reagent and a second reagent (see abstract, [0002] and claim 3 disclosing that the cartridge comprises an array of different capture ligands; see also [0376] disclosing the use of an internal standard) into a reader assembly 137 (see Figs. 4A and 4B), the cartridge comprising (see Fig. 1A):
a sample unit 100 configured to receive the sample; and 
an assay assembly 102, wherein the assay assembly comprises: 
a first reaction site (site corresponding to one of the reagents of the array, for example bottom right dot of array 103 illustrated in Figure 1A) including the first reagent configured to react with a first analyte, if present in the sample, such that a first optical signal is produced indicating the presence of the first analyte (see [0157], [0285] and [0463]); 
a second reaction site (site corresponding to another one of the reagents of the array, for example top left dot of array 103 illustrated in Figure 1A) including the second reagent configured to react with a second analyte, if present, such that a second optical 
wherein the second reaction site is disposed farther from the sample unit 100 than the first reaction site (see Fig. 1A), and
wherein the second reagent is a control reagent that is different from the first reagent (see [0376]);
receiving a protocol associated with the cartridge at the reader assembly, based on an identifier of the cartridge (see [0428]);
flowing a portion of the sample to the assay assembly 102 based on receipt of the protocol (see [0061] and [0428]); 
controlling, via a controller (see [0080] and [0452]), fluid flow such that a first portion of the sample (portion of the sample that contacts the first reaction site) flows to the first reaction site and a second portion of the sample (portion of the sample that contacts the second reaction site) flows to the second reaction site, 
wherein the flow contains at least one of the first analyte or the second analyte (see [0060]), which reacts with at least one of the first reagent and the second reagent, and produces an optical signal indicating the presence of at least one of the first analyte and the second analyte (see [0285] and [0463]); and 
detecting the optical signal with a detection assembly included in the reader assembly (see [0442] and [0463]).
The method disclosed by Terbrueggen et al. differs from the claimed method in that Terbrueggen et al. do not explicitly disclose that the reader assembly 137 comprises an actuating element capable of causing the sample to flow to the reaction sites. However, Terbrueggen et al. disclose that pumps for facilitating flow within the cartridge may be provided “off chip”, specifically within devices configured to receive the cartridges (see [0151]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the reader assembly 137 with an actuator (pump) for facilitating the flow of the sample to the reaction sites.  

With respect to claims 3 and 5, Terbrueggen et al. disclose that the reader assembly can comprise a cable modem for transmission of protocols associated with the cartridge (see [0457]). Based on the disclosure and given that the protocol can be encoded into the cartridge identifier (e.g. bar code) (see rejection of claim 1 above), it would have been obvious to one of ordinary skill in the art to configure the reader assembly to receive (e.g. download) the protocol from an external device (e.g. a server) using the cable modem upon scanning the identifier on the cartridge.
With respect to claim 4, the identifier is a bar code disposed on the cartridge (see [0428]).
With respect to claim 7, the detection of the optical signal is achieved via a charge-coupled device (see [0442]), which inherently comprises multiple detection areas (i.e. array of sensors).
With respect to claim 8, the optical signal is a luminescent signal (see [0457]).
With respect to claim 10, the reaction sites comprise a window 113 and a bounding area of the reaction sites 102 and the window 113 is constructed from a plastic (see [0012], [0086] and Fig. 2C). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to make the cartridge from any conventional plastic, including plastic that is typically opaque such that the opaque plastic bounds and frames the window 113.
With respect to claim 11, Terbrueggen et al. disclose that the reader assembly is part of a system that performs reagent dilution (see [0439]). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to use the cartridge and the reader assembly to perform an assay involving a dilution step.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terbrueggen et al. as applied to 1-5, 7, 8, 10 and 11 above, and further in view of Phan et al. (US 2002/0168663 A1).
.  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terbrueggen et al. as applied to claims 1-5, 7, 8, 10 and 11 above, and further in view of Farnam et al. (US 2008/0124749 A1).
While Terbrueggen et al. disclose that their invention comprises a means for ensuring accurate volumetric transfers (see [0437]), Terbrueggen et al. do not disclose the specifics of said means. That said, it would have been obvious to one of ordinary skill in the art to implement any conventional means for ensuring accurate volume transfers into and out of the Terbrueggen et al. cartridge. For example, Farnam et al. disclose a system configured to conduct an assay (see Fig. 1A), wherein the system is configured to generate an error if insufficient sample volume is transferred in a chip that performs the assay (see [0048]). In light of the disclosure of Farnam et al., it would have been obvious to one of ordinary skill in the art to implement the sample volume detection means taught by Farnam et al. into the Terbrueggen et al. system so that the assay performed by the Terbrueggen et al. cartridge is reliable.  

Claims 12, 14-19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terbrueggen et al. in view of Davis et al. (US 2005/0026181 A1).
With respect to claim 12, the modified Terbrueggen et al. method is discussed above (see rejection of claims 1 and 2). In addition, Terbrueggen et al. disclose that each cartridge comprises an array of biological moieties for performing multiple assays on a single sample (see [0060]), wherein the 
While Terbrueggen et al. do not disclose a method in which an alert is activated based on information encoded into the cartridge identifier, the activation of such an alarm is well-known in the art, and it would have been obvious to one of ordinary skill in the art to further modify the Terbrueggen et al. method to incorporate such a feature. For example, Davis et al. disclose a method of bar-coding biological sample containers (see [0002] and [0159]) for the purpose of archiving them (see [0018]), wherein the bar-codes are encoded with unique identifiers such that an error message is generated if a sample container that has been identified as “used” (via an attached identifier) is processed as a “new” sample container (see [0161]). To preserve the integrity of testing and to avoid sample contamination, it would have been obvious to one of ordinary skill in the art to configure the cartridge identifier disclosed by Terbrueggen et al. to generate an error message as taught by Davis et al.      
With respect to claim 14, Terbrueggen et al. further disclose a step of analyzing the signals (see [0191]) using an external device (see [0451]). Naturally, the analysis can only be conducted after the signals are transmitted and aggregated. 
The limitation “to perform a trend analysis of the presence of the analyte contained in the sample at various time points over a given period of time” is recitation of intent of the analysis being performed, which does not further limit the claimed analysis. In addition, the limitation is too abstract to further limit the scope of the claimed analysis in any way. If Applicant wishes to definitively further limit the scope of the claimed analysis, the claim should at the very least specify the nature of the final determination (e.g. unit of measurement) calculated by the claimed analysis.  
With respect to claim 15, Terbrueggen et al. disclose that the reader assembly can receive calibration information (see [0428]). Based on the disclosure, it would have been obvious to one of 
With respect to claim 16, the sample comprises one of blood and urine (see [0062]).
With respect to claim 17, because the cartridge would comprise multiple chambers comprising different reagents (see rejection of claim 12 above), it is evident that the modified Terbrueggen et al. method would detect a plurality of different analytes that generate distinct signals corresponding to the different reactions.
With respect to claim 18, detecting of the optical signals further comprises detecting that a luminescent signal is present at a particular reaction site (see [0442]).
With respect to claim 19, the system disclosed by Terbrueggen et al. further comprises a temperature sensor for monitoring the temperature of the sample in the cartridge (see [0017]). Naturally, the modified Terbrueggen et al. method would comprise a step of detecting a second signal from a temperature sensor.
With respect to claim 21, the actuator would be a pump, as discussed above. 
With respect to claim 22, after analysis, Terbrueggen et al. disclose that the sample can be processed one of several ways, including retaining it in a waste storage well (see [0088]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to direct the sample and the reagents to said waste storage well situated in the cartridge after detecting the optical signal. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/PAUL S HYUN/             Primary Examiner, Art Unit 1797